DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 07/01/2021.
Claims 1, 6, 9, 14-15 and 21-28 remain pending in the application.

Claim Objections
Claim 16 is identified as “(Original)”; however, claim 16 does not recite any limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 6, 9 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2010/0331647) in view of Currie et al. (US 5,366,454), Stafford et al. (WO 2012/158202) and Yamashita et al. (US 2014/0151225).
Addressing claims 1, 6, 23 and 26, Shah discloses a probe for a biosensor (figs. 3-5), the probe comprising:
	a base substrate (figs. 3-5, the substrate on which the electrodes and the conductive traces are formed);
	a plurality of electrode sets (figs. 3-4 show four sets of electrodes with the electrodes in each set connected to the same subs-switch) overlying the base substrate, each set of the plurality of electrode sets being individually operable (each set of electrodes is connected to a different sub-switch, which implicitly means that each set of electrodes is individually operable) for measuring an analyte concentration value (glucose); and
	a biodegradable coating (paragraphs [0012, 0036-0038, 0044] disclose the coating covering the electrode set is biodegradable) covering at least one electrode set of the plurality of electrode sets (figs. 3-5), wherein the biodegradable coating is formed from a polymer comprising hydrophobic blocks or hydrophilic blocks, or a combination thereof (paragraphs [0037-0038] discloses the polymeric materials for the biodegradable that include the polymers comprising hydrophobic blocks, hydrophilic blocks or a combination thereof), and wherein the biodegradable coating does not cover at least one other electrode set of the plurality of electrode sets (the teaching of Shah meets the limitation for the following reasons: 
Firstly, paragraph [0094] discloses at least one analyte sensor membrane, or the structural equivalence to the claimed biodegradable membrane, disposed upon at least 
Secondly, paragraph [0093] discloses the plurality of analyte sensor elements has a plurality of different analyte sensor membranes disposed thereon; in other words, each set of analyte sensor elements is covered by a different sensor membranes; therefore, according to Shah, a biodegradable membrane covering one set of electrodes, which includes the claimed first electrode set, is not “the biodegradable membrane” covering the second set of electrodes, which includes the claimed second electrode set, as required by current claim.
Thirdly, paragraph [0095] of Shah discloses a scenario in which the analyte sensor membrane covering an electrode set is activated when it is detected that the first set of electrodes exhibits a decrease in the ability to sense analyte due to biofouling; in other words, prior to the activation of the analyte sensor membrane covering the second set of electrodes, which is the structural equivalence to the claimed first electrode set, the probe has a structure in which a first set of electrodes, which includes the claimed electrode set, is not covered by the biodegradable membrane for the electrodes of this first set, or the claimed second electrode set, is involved in analyte detection and the second set of electrodes, or the claimed first electrode set, is covered by the biodegradable membrane while the first set of electrodes is activated.
The three scenarios stated above show that the disclosure of Shah meets the limitation of current claim).
an impulse generator operable coupled to the biodegradable coating of the probe, the impulse generator operable to generate an impulse for initiating degradation of the biodegradable coating (paragraphs [0029, 0034, 0043] discloses the biodegradable membrane can be dissolved via electrical impulses, thermal impulses or mechanical impulses; therefore, Shah implicitly discloses the impulse generator for generating the respective electrical impulses, thermal impulses or mechanical impulses).

Shah is silent regarding a first electrode set overlying the first base substrate and a second electrode set overlying the second base substrate, a piezoelectric impulse generator operably coupled to the biodegradable coating of the probe, the piezoelectric impulse generator operable to generate an impulse for initiating degradation of the biodegradable coating and wherein the first base substrate and the second base substrate are fastened to one another so that the first electrode set and the second electrode set are disposed on opposite surfaces of the probe.

Stafford discloses a probe for a biosensor comprising a plurality sets of electrodes disposed on the same surface of the substrate (figs. 4A-4D) or on the first and second surfaces of the substrate that are opposite to one another (figs. 5A-5C).  The different sets of electrodes are covered by different biodegradable membrane or one is covered by the biodegradable membrane and one is without the biodegradable membrane [0053].  Stafford further discloses the biodegradable coating covering the first set of electrodes and does not cover the second set of electrodes (paragraph [0055] discloses the portion of the film 88 covering the electrode set 80 dissolves before the portion of the film 88 covering the electrode set 84; therefore, when the portion of the film 88 covering the electrode set 80 dissolves to expose the electrode set 80, the probe as the claimed structure with the second electrode set 80 is not covered by the biodegradable film while the first electrode set 84 is covered by the biodegradable film; alternatively, Stafford discloses in paragraph [0053] that for two sensing sections 52 and 56, one section is not covered by the biodegradable film while the other section is covered by the biodegradable film).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the probe of Shah by providing the plurality sets of electrodes on opposite surfaces of the substrate as disclosed by Shah in order to obtain the predictable result of sensing analyte in vivo using electrochemical sensor (Rationale B, KSR decision, MPEP 2143).  The disclosure of Stafford shows that the ability of the plurality sets of electrodes to detect the concentration of the analyte at different time is not affected by whether the plurality sets of electrodes are disposed on the same surface of the substrate or on opposite surfaces of the substrate.

Yamashita discloses a probe for a biosensor comprising two electrode sets positioned on opposite surfaces of the same substrate 90 (fig. 10) similarly to that of Stafford or the two electrode sets are positioned on two base substrates 10 and 30 that are fastened to one another so that the two electrode sets are disposed on opposite surfaces of the probe (fig. 9) in the claimed manner [0081-0084].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the probe of Shah in view of Stafford by substituting the known common substrate for supporting two electrode sets with the two substrates for supporting the two electrode sets as disclosed by Yamashita in order to obtain the predictable result of forming different electrode sets on opposite surfaces of the biosensor probe (Rationale B, KSR decision, MPEP 2143).

Currie discloses an implantable device in human body for delivering medicine contained therein (Abstract).  The medicine are contained within compartments covered by biodegradable membrane that are ruptured or dissolved by a piezoelectric impulse generator (Abstract and col. 2 ln 1-65, Currie discloses electrical signal is applied to piezoelectric structure associated with each membrane to impose mechanical stress that ruptures the membrane; therefore, the electrical signal supplying component is the structural equivalence to the claimed piezoelectric impulse generator operable coupled to the biodegradable coating to generate an impulse for initiating degradation of the biodegradable coating).  Additionally, the teaching of Currie is relevant to the teaching of Shah in that the implantable device of Currie includes additional biodegradable membranes that are sequentially ruptured via the impulse generated by the piezoelectric impulse generator (col. 2 ln 47-65), which is applicable for the device of Shah in that additional membranes are sequentially dissolved or ruptured to activate additional biosensors of the implantable probe.  Furthermore, the stress that causes the rupture of Currie’s membrane is analogous to the mechanical stress for rupturing the membrane as disclosed by Shah.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the probe of Shah by substituting the known electrical impulse generator or thermal impulse generator with the known piezoelectric impulse generator disclosed by Currie in order to obtain the predictable result of sequentially controlling the degradation or rupturing of the membrane for activating different sections of the probe (Rationale B, KSR decision, MPEP 2143).  Moreover, both Currie and Shah disclose implantable devices and the stress imposed on the membrane by the piezoelectric impulse generator that causes its degradation as disclosed by Currie corresponds to the mechanical stress disclosed by Shah, which further demonstrate the compatibility between the teaching of Currie and Shah.  Therefore, the preponderance of evidence indicates expectation of success that the piezoelectric impulse generator for rupturing the biodegradable membrane of Currie would still perform its intended function in the implantable probe of Shah.

Addressing claim 9, Shah further discloses the thickness of the biodegradable coating is selected such that the biodegradable coating is operable to degrade over a pre-determined time period [0042].  Shah also discloses activating or disintegrating the biodegradable film covering one analyte sensor element when an active analyte sensor element, or the electrode sets not covered by the biodegradable film, experiences a defined and/or predetermined decrease in function due to biofouling in a specific time period [0033], which is analogous to the pre-determined time period corresponds to a time period taken for the at least one other electrode set not covered by the biodegradable coating to become bio-fouled to an extent where the accuracy of measurements obtained by the at least one other set not covered by the biodegradable coating is decreased by a pre-determined amount.

Addressing claims 21-22 and 24-25, paragraph [0032] of Shah discloses each electrode set includes a working electrode, a counter electrode and a reference electrode.

Claims 14-15 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2010/0331647) in view of Harding et al. (US 2006/0231424), Currie et al. (US 5,366,454), Stafford et al. (WO 2012/158202) and Yamashita et al. (US 2014/0151225).
Addressing claim 14, Shah discloses a method of operating a biosensor, the biosensor having a probe comprising:
	Shah discloses a probe for a biosensor (figs. 3-5), the probe comprising:
	a base substrate (figs. 3-5, the substrate on which the electrodes and the conductive traces are formed);
	a plurality of electrode sets (figs. 3-4 show four sets of electrodes with the electrodes in each set connected to the same subs-switch) overlying the base substrate, each set of the plurality of electrode sets being individually operable (each set of electrodes is connected to a different sub-switch, which implicitly means that each set of electrodes is individually operable) for measuring an analyte concentration value (glucose); and
	a biodegradable coating (paragraphs [0012, 0036-0038, 0044] disclose the coating covering the electrode set is biodegradable) covering at least one electrode set of the plurality of electrode sets (figs. 3-5), wherein the biodegradable coating is formed from a polymer comprising hydrophobic blocks or hydrophilic blocks, or a combination thereof (paragraphs [0037-0038] discloses the polymeric materials for the biodegradable that include the polymers comprising hydrophobic blocks, hydrophilic blocks or a combination thereof), and wherein the biodegradable coating does not cover at least one other electrode set of the plurality of electrode sets (the teaching of Shah meets the limitation for the following reasons: 
Firstly, paragraph [0094] discloses at least one analyte sensor membrane, or the structural equivalence to the claimed biodegradable membrane, disposed upon at least one of the plurality of analyte sensor element, or the structural equivalence to the first electrode set; therefore, the teaching of Shah in this paragraph encompasses one electrode set, or the claimed first electrode set, is covered by the biodegradable membrane while the other electrode sets, which includes the claimed second electrode set, are not covered by the biodegradable membrane.
Secondly, paragraph [0093] discloses the plurality of analyte sensor elements has a plurality of different analyte sensor membranes disposed thereon; in other words, each set of analyte sensor elements is covered by a different sensor membranes; therefore, according to Shah, a biodegradable membrane covering one set of electrodes, which includes the claimed first electrode set, is not “the biodegradable membrane” covering the second set of electrodes, which includes the claimed second electrode set, as required by current claim.
Thirdly, paragraph [0095] of Shah discloses a scenario in which the analyte sensor membrane covering an electrode set is activated when it is detected that the first set of electrodes exhibits a decrease in the ability to sense analyte due to biofouling; in other words, prior to the activation of the analyte sensor membrane covering the second set of electrodes, which is the structural equivalence to the claimed first electrode set, the probe has a structure in which a first set of electrodes, which includes the claimed electrode set, is not covered by the biodegradable membrane for the electrodes of this first set, or the claimed second electrode set, is involved in analyte detection and the second set of electrodes, or the claimed first electrode set, is covered by the biodegradable membrane while the first set of electrodes is activated.
The three scenarios stated above show that the disclosure of Shah meets the limitation of current claim).

 the method comprising:
obtaining, using the at least one first electrode set, analyte concentration measurements (paragraph [0050] discloses the analyte sensing element, which is the equivalence to the claimed at least one first electrode set, is used for measuring the concentration of glucose; paragraph [0095] discloses the deactivation of the first electrode set is caused by the first electrode set exhibits a decrease in the ability to sense analyte due to biofouling, which implicitly means that the electrode set is used for obtaining the analyte concentration measurements);
assessing an extent of biofouling of the at least one first electrode set of the plurality of electrode sets (paragraph [0033] discloses the condition for activating the biodegradable of the second electrode set is predicated on “a specific decrease in the function of an active analyte sensor element (e.g. a defined and/or predetermined decrease in function due to biofouling …)” which corresponds to the claimed “an extent of biofouling of the at least one first electrode set”);
generating, using an impulse generator (paragraphs [0029, 0034, 0043] discloses the biodegradable membrane can be dissolved via electrical impulses, thermal impulses or mechanical impulses; therefore, Shah implicitly discloses the impulse generator for generating the respective electrical impulses, thermal impulses or mechanical impulses), an impulse to initiate degradation of the biodegradable coating (paragraph [0033] discloses the disintegration or permeabilization of biodegradable membrane; paragraph [0095] discloses the biodegradable membrane covering the second electrode set is disintegrated via activation of the second electrode set, which implicitly means that the impulse is utilized to initiate degradation of the biodegradable coating covering the second electrode set; alternatively, it would have been obvious to one of ordinary skill in the art to modify the method of Shah by using the impulse generator to generate an impulse to initiate the degradation of the biodegradable membrane covering the second electrode set to activate the second electrode set) and, after degradation of the biodegradable coating;
obtaining, using the at least one second electrode set, analyte concentration measurements (paragraph [0095] further discloses “activating a second analyte sensor element in the plurality of analyte sensor elements adapted to contact and sense analyte by controlling the permeability of an analyte sensor membrane disposed upon the second analyte sensor element to allow an analyte to contact the second analyte sensor element, so that the useful life of the analyte sensing device is extended”, which implicitly means that the analyte concentration measurements are obtained using the at least one second electrode set in order to extend useful life of the analyte sensing device).

Shah is silent regarding the step of comparing, using a processor, the determined extent of biofouling to a predetermined threshold, a first electrode set overlying the first base substrate and a second electrode set overlying the second base substrate, a piezoelectric impulse generator operably coupled to the biodegradable coating of the probe, the piezoelectric impulse generator operable to generate an impulse for initiating degradation of the biodegradable coating and wherein the first base substrate and the second base substrate are fastened to one another so that the first electrode set and the second electrode set are disposed on opposite surfaces of the probe.

Stafford discloses a probe for a biosensor comprising a plurality sets of electrodes disposed on the same surface of the substrate (figs. 4A-4D) or on the first and second surfaces of the substrate that are opposite to one another (figs. 5A-5C).  The different sets of electrodes are covered by different biodegradable membrane or one is covered by the biodegradable membrane and one is without the biodegradable membrane [0053].  Stafford further discloses the biodegradable coating covering the first set of electrodes and does not cover the second set of electrodes (paragraph [0055] discloses the portion of the film 88 covering the electrode set 80 dissolves before the portion of the film 88 covering the electrode set 84; therefore, when the portion of the film 88 covering the electrode set 80 dissolves to expose the electrode set 80, the probe as the claimed structure with the second electrode set 80 is not covered by the biodegradable film while the first electrode set 84 is covered by the biodegradable film; alternatively, Stafford discloses in paragraph [0053] that for two sensing sections 52 and 56, one section is not covered by the biodegradable film while the other section is covered by the biodegradable film).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the probe of Shah by providing the plurality sets of electrodes on opposite surfaces of the substrate as disclosed by Shah in order to obtain the predictable result of sensing analyte in vivo using electrochemical sensor (Rationale B, KSR decision, MPEP 2143).  The disclosure of Stafford shows that the ability of the plurality sets of electrodes to detect the concentration of the analyte at different time is not affected by whether the plurality sets of electrodes are disposed on the same surface of the substrate or on opposite surfaces of the substrate.

Yamashita discloses a probe for a biosensor comprising two electrode sets positioned on opposite surfaces of the same substrate 90 (fig. 10) similarly to that of Stafford or the two electrode sets are positioned on two base substrates 10 and 30 that are fastened to one another so that the two electrode sets are disposed on opposite surfaces of the probe (fig. 9) in the claimed manner [0081-0084].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the probe of Shah in view of Stafford by substituting the known common substrate for supporting two electrode sets with the two substrates for supporting the two electrode sets as disclosed by Yamashita in order to obtain the predictable result of forming different electrode sets on opposite surfaces of the biosensor probe (Rationale B, KSR decision, MPEP 2143).

Currie discloses an implantable device in human body for delivering medicine contained therein (Abstract).  The medicine are contained within compartments covered by biodegradable membrane that are ruptured or dissolved by a piezoelectric impulse generator (Abstract and col. 2 ln 1-65, Currie discloses electrical signal is applied to piezoelectric structure associated with each membrane to impose mechanical stress that ruptures the membrane; therefore, the electrical signal supplying component is the structural equivalence to the claimed piezoelectric impulse generator operable coupled to the biodegradable coating to generate an impulse for initiating degradation of the biodegradable coating).  Additionally, the teaching of Currie is relevant to the teaching of Shah in that the implantable device of Currie includes additional biodegradable membranes that are sequentially ruptured via the impulse generated by the piezoelectric impulse generator (col. 2 ln 47-65), which is applicable for the device of Shah in that additional membranes are sequentially dissolved or ruptured to activate additional biosensors of the implantable probe.  Furthermore, the stress that causes the rupture of Currie’s membrane is analogous to the mechanical stress for rupturing the membrane as disclosed by Shah.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the probe of Shah by substituting the known electrical impulse generator or thermal impulse generator with the known piezoelectric impulse generator disclosed by Currie in order to obtain the predictable result of sequentially controlling the degradation or rupturing of the membrane for activating different sections of the probe (Rationale B, KSR decision, MPEP 2143).  Moreover, both Currie and Shah disclose implantable devices and the stress imposed on the membrane by the piezoelectric impulse generator that causes its degradation as disclosed by Currie corresponds to the mechanical stress disclosed by Shah, which further demonstrate the compatibility between the teaching of Currie and Shah.  Therefore, the preponderance of evidence indicates expectation of success that the piezoelectric impulse generator for rupturing the biodegradable membrane of Currie would still perform its intended function in the implantable probe of Shah.

Harding discloses a method of error detection in analyte measurements for a biosensor similarly to that of Shah; wherein, the method comprises determining the extent of fouling on the electrode surface by comparing the measured Vdrop to a threshold value [0044-0045] or comprising the series resistance of the working and counter electrode pair to a threshold, using the processor, in order to determine the extent of fouling of the electrode surface [0005, 0012].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the method of Shah with the step of determining the extent of electrode surface fouling by comparing the measured Vdrop or the series resistance of the working and counter electrode to their respective predetermined threshold as disclosed by Harding in order to determine the extent of fouling of the electrode surface (Harding, [0005, 0012, 0044-0045]).  In the method of Harding, when the measured Vdrop or measured series resistance falls outside of the predetermined range or the claimed threshold, an error message is generated.  In the modified method of Shah in view of Harding, when the measured Vdrop or measured series resistance falls outside of the predetermined range or the claimed threshold, that is indicative of the extent of biofouling of the electrode surface, the fouled first electrode set is deactivated and the second electrode set is activated by initiating the degradation of the biodegradable membrane covering the second electrode set in order to continue monitoring the analyte concentration and extending the useful life of the sensing device.

Addressing claim 15, Shah discloses the degradation rate of the membrane correspond to its respective electrodes set is activated at different times during the life of the analyte sensor so as to extend the useful life of the sensor [0028].  In paragraph [0033], Shah discloses it is expected that the electrodes are bio-fouled that leads to a specific decrease in function in a specific time period.  In paragraph [0095], Shah also discloses that it is expected that the electrodes are bio-fouled over time.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the method of Shah with determining the time frame after which the electrodes set is bio-fouled to the extent that it has to be deactivated based on the expectation that the electrode set is fouled over time that leads to the decrease in sensor activity as discussed above.

Shah is silent regarding the step of comparing a time period over which the at least one first electrode set is exposed to bodily fluids to a pre-determined time period.

Stafford discloses the step of determining a desired time after insertion of the sensor to in vivo elements and designing the membrane to dissolve in the desired time to expose the desired electrodes set [0061-0062].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the method of Shah by comparing the time period over which the sensor, and by extension the first electrode set, is expose to bodily fluids to a predetermined time in order to initiate the degradation of the biodegradable membrane covering the second electrode set to activate the second electrode set similarly to the way in which the biodegradable membrane covering the second electrode set of Stafford is designed to be dissolved after a period of time to expose the second electrode set for analyte measurement.

Addressing claims 27-28, paragraph [0032] of Shah discloses each electrode set includes a working electrode, a counter electrode and a reference electrode.

Response to Arguments
Applicant's arguments filed 07/01/2021 have been fully considered but they are not persuasive for the following reasons:
With regard to the arguments drawn to the new limitations of claims 1 and 14, the arguments are not persuasive in light of the teaching of Yamashita that is cited and relied on for the first time in this Office Action as necessitated by the amendment.
The Applicants further argued that the piezoelectric membrane rupturing system of Currie is provided with the technical objective of “repeatedly delivering doses of medicine in a reliable manner” and this function is not combinable, or analogous with the Shah reference because the device of Shah is not a medicine dispensing device but rather a sensing device.  The argument is not persuasive.  Examiner maintains the position that Shah and Currie are of the same field of endeavor in that they both teach biological implanted devices that include mechanism for mechanically disrupting membranes to realize a delayed effect.  The only thing that is missing in the teaching of Shah is the specificity in how the membrane is mechanically ruptured, which is remedied by the teaching of Currie of the piezoelectric impulse generator for achieving the same intended effect of providing mechanical force for rupturing a membrane in a biological implanted device.
The Applicants further argued that “Shah and Currie fail to recognize that a combination of a biodegradable coating of polymer hydrophobic blocks or hydrophilic blocks and a piezoelectric impulse generator can allow controlled initiating of a time of degradable of biodegradable coating without having to add polymeric film layers to prevent against fragments of silicon as taught by Currie.  That is, the combination of the piezoelectric transducer of Currie without the essentially required silicon membrane of current, and the combination of the natural biodegradable embodiment materials of Shah, is clearly based on hindsight as this combination brings together technically contradictory elements, which does not properly consider the respective teaching of the Shah and Currie references”.  The argument is not persuasive.  As discussed in the previous Office Action, the Shah reference already teaches a biodegradable coating of polymer hydrophobic blocks or hydrophilic blocks or combination thereof that is ruptured via mechanical force.  Specifically, Paragraph [0043] of Shah discloses the membrane having a yield or tensile strength beyond which the material fails by fracture, which implicitly means that the membrane is rupturable and the mechanism of rupturing the membrane, which includes mechanical breakdown, depends on its thickness.  The same paragraph further discloses the membrane is made of polymers such as semicrystalline polyesters, which is a biodegradable material according to the evidence provided by Wang et al. (US 2013/0032967) in paragraph [0091] that states “Biodegradable polymers are preferred, and more preferred polymers are semi-crystalline biodegradable polyesters”.  This is further confirmed by the disclosure in paragraph [0038] of Shah that polyester is a biodegradable polymer.  Additionally, polyester is a polymer comprising hydrophobic blocks or hydrophilic blocks, or a combination thereof because the limitation “polymer comprising hydrophobic blocks or hydrophilic blocks, or a combination thereof” encompasses any polymer that is biodegradable.  In totality, the preponderance of evidence disclosed by Shah is that the polycrystalline polyester polymer, which is a polymer comprising hydrophobic blocks or hydrophilic blocks or a combination thereof, is rupturable when force is applied beyond its tensile strength.  The applicable force includes mechanical force, which is the force applied by the piezoelectric impulse generator of Currie.  The piezoelectric impulse generator of Currie is applicable for applying the required mechanical force for breaking down the biodegradable membrane is Shah because the piezoelectric impulse generator of Currie is used for implantable medical devices that are analogous to the implantable medical devices of Shah.  Furthermore, the amount of mechanical force generated that the impulse generator of Currie is controlled and adjustable (col. 2 ln 20-35).  Therefore, the preponderance of evidence indicates that the piezoelectric impulse generator of Currie is structurally capable of generating the required amount of mechanical force for rupturing the biodegradable membrane of Shah for activating the biosensors similarly to the way in which the piezoelectric impulse generator of Currie is controlled to generate the required force to rupture the membrane for releasing the required medicine.  
Furthermore, the above modification does not require the usage of the silicon membrane of Currie because Shah already discloses the biodegradable coating having the claimed polymeric material that is rupturable via mechanical force.  There is no need to include the silicon membrane of Currie.
For the reasons above, Examiner maintains the position that claims 1, 6, 9 and 21-26 are obvious based on the teaching of Shah, Currie, Yamashita and Stafford.
The arguments regarding the rejection of claims 14-15 and 27-28 are not persuasive because the arguments regarding the rejection of claim 1 are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        07/22/2021